         Case: 1:19-cv-02628-JPC Doc #: 10 Filed: 05/06/20 1 of 4. PageID #: 80




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   NORTHERN DIVISION

TRACEY CAYLOR, ET AL                                   CASE NO. 1:19-cv-2628JRA

               Plaintiff,                              JUDGE JOHN R. ADAMS

   vs.
                                                       REPORT OF PARTIES PLANNING
ASHTABULA COUNTY                                       MEETING UNDER FED. R. CIV. P. 26
                                                       (f) AND LR 16.3(b)(3)
               Defendant.




         1.    Pursuant to Fed. R. Civ. P. 26(f) and LR 16:3 (b)(3), a meeting was held on April
21, 2020 and was attended by:
Kristen M. Kraus counsel for Plaintiffs
Kenneth Smith counsel for Defendant Ashtabula County
Amy Kulik counsel for Defendant Ashtabula County


         2.    The parties:
               Have not been required to make initial disclosures.
  X            Have exchanged the pre-discovery disclosures required by Fed. R. Civ. P.
               26(a)(1) and the Court’s prior order.
         3.    The parties recommend the following track:
               Expedited                        X            Standard
               Administrative                                Complex
               Mass Tort


         4.    This case is suitable for one or more of the following Alternative Dispute
Resolution (“ADR”) mechanisms:
                                Early Neutral Evaluation
                X               Mediation
                                Arbitration
      Case: 1:19-cv-02628-JPC Doc #: 10 Filed: 05/06/20 2 of 4. PageID #: 81




                             Summary Jury Trial
                             Summary Bench Trial



       5.     The parties    do/ X do not consent to the jurisdiction of the United States
Magistrate Judge pursuant to 28 U.S.C. § 636©.

       6.     Recommended Discovery Plan:

(a) Describe the subjects on which discovery is to be sought and the nature and extent of
discovery.

       Plaintiffs intend to seek discovery related to the merits and certification of this case
as a collective and class action. Such discovery will include, but is not limited to, discovery
focused on the following areas: duties and responsibilities of the putative class members,
wages of the putative class members, hours worked by the putative class members, number
of putative class members, and Defendants’ affirmative defenses. Plaintiff reserves the
right to utilize interrogatories, requests for production of documents, and requests for
admissions. Moreover, Plaintiffs intend on deposing Defendants and its representatives
pursuant to Fed. R. Civ. P. 30(b)(6), and any other relevant witnesses identified by
Defendants in discovery.

       Defendants will seek discovery on all topics related to Plaintiffs’ substantive claims,
including claims for class action and/or collective action certification, in addition to
Plaintiffs’ work duties, compensation, communications with Defendant officials and other
purported class members, and any other lawfully discoverable information. Defendant
reserves the right to use Interrogatories, Request for Production of Documents and
Request for Admissions, as well as depositions of Plaintiffs and any expert witnesses
retained by them.
        Case: 1:19-cv-02628-JPC Doc #: 10 Filed: 05/06/20 3 of 4. PageID #: 82




(b) Discovery cut-off date: With respect to Conditional Certification discovery, the parties
anticipate same being completed on or before September 15, 2020.                       (The parties
recommend this cut-off date for initial discovery. There may be the need for additional
discovery in the event a class is certified in this case. The parties contemplate advising the
Court on this matter at the recommended date for Status Hearing referenced below.)

        7.        Recommended dispositive motion date: The parties propose to file their Motion
for Conditional Certification of the Collective Action and Motion for Class Certification on
or before October 15, 2020 with responses as permitted by Local Rule. The parties are
proposing dispositive deadlines on the remaining issues to be filed on or before January 29,
2021.

        8.        Recommended cut-off for amending the pleadings and/or adding additional
parties: May 25, 2020.

        9.        Recommended date for Status Hearing: Week of September 21, 2020

        10.       Settlement discussions: Plaintiffs’ counsel sent Defendant’s counsel a settlement
demand on April 28, 2020 per the Court’s Order. Plaintiffs’ demand included:

        (a) Payment of all unpaid wages and overtime wages for each Plaintiff and the putative
        class members for the period of three (3) years prior to the filing of the within lawsuit.

        (b) Payment of all attorneys’ fees and costs as well as liquidated damages.

        (c) All disciplinary action taken against Plaintiff Caylor be removed from her permanent
        record.

        (d) Defendant changes its practice of “rounding down” hours worked by Plaintiffs and
        putative class members as well as change Defendant’s practice of “use it or lose it” with
        respect to comp time and allow Plaintiffs and putative class members to maintain a bank
        of hours that does not expire.

        On May 5, 2020, per the Court’s Order, Defendant’s counsel responded to Plaintiffs’
demand. Defendant’s counsel provides legal support for its position that Plaintiffs were exempt
       Case: 1:19-cv-02628-JPC Doc #: 10 Filed: 05/06/20 4 of 4. PageID #: 83




employees and therefore, there has been no violation of the FLSA or Ohio wage law.
Notwithstanding the foregoing, Defendant has expressed a willingness to explore reasonable,
early resolution.

       11.     Other matters for the attention of the Court:

               None at this time.


                                               /s/ Kristen M. Kraus_
                                              Kristen M. Kraus – 0073899 O.R.N.
                                              Richard N. Selby, II – 0059996 O.R.N.
                                              Jo Tatarko – 0082062 O.R.N.

                                              Counsel for Plaintiffs



                                              /s/ Kenneth Smith (per email consent)____
                                              Kenneth Smith – 0090761 O.R.N.
                                              Amy Kulik – 0069663 O.R.N.
                                              Tim Reid – 0007272 O.R.N.
                                              Counsel for Defendant



                                 CERTIFICATE OF SERVICE


       A copy of the foregoing Report of Parties’ Planning Meeting Under Fed. R. Civ. 26(f)

and L.R. 16.3(b) was filed with the Court electronically this _6th_ day of May, 2020. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.


                                              _ ____________________________________
                                              Kristen M. Kraus – 0073899 O.R.N.
                                              One of the Attorneys for Plaintiffs
